Citation Nr: 0401256	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative meniscectomy and arthrotomy of the right knee, 
currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted an increased (compensable) rating of 10 percent 
for status postoperative meniscectomy and arthrotomy of the 
right knee, and assigned a separate rating of 10 percent for 
right knee arthritis.  The requested hearing was scheduled 
for September 2003, but the veteran cancelled the hearing by 
letter of September 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected status postoperative 
meniscectomy and arthrotomy of the right knee is manifested 
by laxity, productive of no more than slight impairment of 
the knee.  

2.  The veteran's service-connected right knee arthritis is 
manifested by the inability to fully squat, and functional 
loss due to pain and swelling, comparable to leg flexion 
limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status postoperative meniscectomy and arthrotomy of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2003).  

2.  The criteria for an evaluation of 20 percent for right 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5260 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

By way of the June 1999 rating decision, the July 1999 
statement of the case, and the March 2003 supplemental 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The RO 
sent a letter to the veteran in May 2003 that advised him of 
what the responsibilities of the VA and the claimant are in 
developing the record.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board also notes that 
the veteran's representative forwarded additional evidence to 
VA in September 2003, and the brief filed on the veteran's 
behalf in December 2003 does not indicate that the veteran 
has any further evidence to submit.  The Board concludes that 
VA has met its duty to assist in this matter.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records, 
VA treatment records and VA examination reports were 
associated with the claims file.  The veteran has not 
indicated that there was any outstanding evidence not already 
of record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

Furthermore, the veteran was afforded a VA examination in 
June 2002 that addressed the specific criteria used to 
evaluate the disability under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  Also, pursuant to the 
veteran's request noted in the substantive appeal of August 
1999, the a personal hearing was scheduled before a member of 
the Board at the RO.  However, the veteran cancelled the 
hearing scheduled for September 2003.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In January 1975, the veteran filed a claim alleging 
entitlement to service connection for a right knee 
disability.  By rating action of June 1975, the RO granted 
the claim of service connection for meniscectomy and 
arthrotomy of the right knee.  A noncompensable rating was 
assigned, effective January 20, 1975.

Pursuant to the veteran's claim for an increased rating, a VA 
examination was conducted in April 1999.  Regarding his 
employment history, the veteran reported that he worked as a 
rigger at a Navy Yard from 1966 to 1975, and that he did a 
number of jobs for the next eight or nine years.  He worked 
as a janitor for 16 years at a VA hospital, and retired in 
December 1998.  The veteran noted that his retirement was 
"ordinary" and not medical.  The veteran complained of 
increased episodes of pain in the anterolateral aspect of the 
right knee.  He reported swelling on prolonged periods of 
walking.  He was able to walk up and down stairs, but did not 
do this frequently.  He could not fully squat.  The veteran 
noted some swelling, but no episodes of giving way or 
locking.  He stated that there is a decreased range of 
motion, particularly in forward flexion.  He was not taking 
any medication for his musculoskeletal system, and did not 
use any type of brace, support, cane or crutch.  He reported 
that walking for a prolonged period caused swelling.  

The examination revealed a slight bony enlargement of the 
right knee and minimal to slight tenderness to palpation over 
the anterolateral aspect of the right knee at approximately 
the level of the joint line.  Effusion was not present and 
there was no crepitus on range of motion.  The right knee 
demonstrated 0 to 125 degrees flexion and trace to 1+ 
anterior and medial laxity.  The McMurray, pivot shift, and 
Lachman's were negative.  The examiner measured the veteran's 
thighs, calves and knees at the mid-patella, and determined 
that these measurements indicate some bony enlargements of 
the right knee, atrophy of the right thigh, and minimal 
atrophy of the right calve.  The veteran walked with a normal 
gait without external support and was able to stand on his 
toes and heels without difficulty.  The veteran squatted half 
of the full amount expected.  

X-rays revealed mild to moderate degenerative osteoarthritic 
changes of all 3 compartments of the knee.  The diagnoses 
included degenerative changes of osteoarthritis of the right 
knee status post medial meniscectomy and moderate 
degenerative osteoarthritic changes of the right knee 
particularly of the medial and patellofemoral compartments.  
The examiner advised the veteran not to walk more than 6 to 
10 blocks at a time or frequently go up and down stairs, and 
to avoid squatting.  The examiner also indicated that the 
veteran would become a candidate for total knee replacement 
if his problem should worsen.  

By rating action of June 1999, the RO granted an increased 
(compensable) rating of 10 percent for status postoperative 
meniscectomy and arthrotomy of the right knee, effective 
March 8, 1999.  The RO also granted a separate rating of 10 
percent for right knee arthritis, effective March 8, 1999.  

At a June 2002 VA examination, the examiner acknowledged a 
review of the claims folder.  The veteran reported a 
worsening of his condition since the last VA examination of 
April 1999.  The examiner observed that the right knee was 
bigger than the left, and indicated that this had been the 
case in April 1999.  He did report grinding when walking.  
The knee also popped, but did not lock.  The veteran reported 
that he was able to go up and down stairs and that he could 
walk without devices.  He reported walking for exercise and 
that he could walk about a half of a mile without having to 
stop.  He did not attempt to jog around and was not able to 
squat.  The veteran indicated that he did not like to take 
pain pills and that he did not have plans to undergo a total 
knee replacement or any other surgery.  

On examination, the veteran walked at a very good pace and 
essentially with a normal gait with no real antalgia in the 
site of the painful knee.  He was able to walk on heels as 
well as on the tiptoes for a few steps.  The right knee was 
in the valgus position of about 10 degrees.  In comparison to 
the left knee, the right knee was bigger in size due to 
osteophytosis.  There was evidence of joint effusion in the 
right knee.  The right knee demonstrated 125 degrees flexion, 
10 degrees short of full range.  The examiner described the 
surgical scar as measuring 3.75 inches long, and as well-
healed and not sensitive to touch or tender to pressure.  
Patellar rub was positive and there was no ligamentous laxity 
noted on the medial or lateral stress.  Anterior and 
posterior drawer sign was negative.  McMurray and Lachman's 
tests were negative.  Quadriceps strength was considered 
"pretty good" and there was no obvious breaking and 
atrophy.  The examiner summarized that the right knee was 
bigger due to osteophytosis and had some fluid and that 
patellar rub and joint line tenderness over the medial side 
were positive.  The examiner also found clinical evidence of 
moderate degenerative changes in the right knee, and 
indicated that the condition appeared to have worsened since 
the last x-ray findings noted in April 1999.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Service connection is currently in effect for status 
postoperative meniscectomy and arthrotomy of the right knee, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  

Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
10 percent rating is assigned for slight impairment.  A 20 
percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned for severe 
impairment.  

In this case, the degree of disability for the right knee 
does not meet the criteria for a 20 percent rating under the 
Diagnostic Code currently applied.  For instance, the 
evidence shows that the veteran has not needed assistive 
devices such as braces and canes, and the clinical findings 
are negative for reports of an abnormal gait.  The veteran 
reported that he walks for exercise, and the examination 
reports show that the veteran has not experienced locking or 
giving way.  In June 2002, he did note popping.  Also, in 
June 2002, the VA examiner did not find any ligamentous 
laxity on medial or lateral stress.  Furthermore, the 
examiner stated that the veteran's quadriceps strength was 
"pretty good" and did not find any breaking or atrophy.  
Essentially, on the most recent examination of June 2002, the 
examiner related the worsening of the condition to arthritis, 
which currently receives a separate rating.  Overall, with 
respect to the application of Diagnostic Code 5257, the 
disability picture presented does not approximate the 
criteria for a higher rating, as the impairment shown is no 
more than slight.  Therefore, there is not a question as to 
which rating should apply.  38 C.F.R. § 4.7 (2003).  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, Diagnostic Code 5257 is 
not predicated on loss of range of motion, and it would be 
reasonable to conclude that provisions such as 38 C.F.R. §§ 
4.40, 4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, VA's 
General Counsel has held that if a musculoskeletal disability 
is rated under a specific diagnostic code that does not 
involve limitation of motion and another diagnostic code 
based on limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  VAOPGCPREC 9- 98.  That is the case in 
this instance, as the veteran currently receives a separate 
rating for arthritis that is based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).

Diagnostic Code 5258 contemplates dislocated semilunar 
cartilage with frequent episodes of "locking" pain and 
effusion into the joint.  Here, the clinical findings do show 
that there is effusion into the joint, but it has been 
attributed to osteophytosis.  Also, the veteran has 
complained of pain.  However, the evidence does not show that 
the disability at issue can be described as dislocated 
semilunar cartilage.  Furthermore, the veteran has not 
complained of locking, which is also required for the 
assignment of a 20 percent rating under Diagnostic Code 5258.  
Therefore, the application of Diagnostic Code 5258 would not 
result in the assignment of a higher rating.  

The evidence does not show that the veteran's right knee 
disability involves impairment of the tibia and fibular, 
which is contemplated by Diagnostic Code 5262.  Therefore, 
the Board will not apply Diagnostic Code 5262 in this case.  

As stated, the veteran currently receives a separate rating 
for arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003), which contemplates traumatic 
arthritis.  Traumatic arthritis is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

As arthritis is rated on limitation of motion, Diagnostic 
Codes 5256 (ankylosis of the knee), 5260 (limitation of leg 
flexion), and 5261 (limitation of leg extension) will be 
considered.

Given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, as well 
as the more recent assessments regarding the degree of right 
knee function and motion, the disability at issue does not 
involve ankylosis, and any limitation demonstrated has not 
been described as comparable to ankylosis.  Therefore, the 
application of Diagnostic Code 5256 would not be appropriate.  

On VA examinations conducted in April 1999 and June 2002, the 
right knee demonstrated 125 degrees flexion, which is less 
than full flexion.  See 38 C.F.R. § 4.71, Plate II (2003).  
Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is rated as noncompensable and a 10 percent rating is applied 
when flexion is limited to 45 degrees.  The next highest 
rating of 20 percent is assigned for flexion limited to 30 
degrees.  Clearly, the reported 125 degrees of flexion does 
not meet the criteria used to assign a rating greater than 10 
percent.  However, both VA examiners commented that the 
veteran could not fully squat, which suggests a greater 
limitation of flexion than shown on the range of motion 
studies.  Also, his only reported exercise program consisted 
of walking, but it was noted that walking for a prolonged 
period of time caused swelling.  This evidence tends to show 
functional loss due to pain and swelling.  Therefore, when 
considering factors outlined by the Court in DeLuca, the 
disability picture presented is comparable to the criteria 
for a 20 percent rating.  See 38 C.F.R. § 4.7 (2003).

Under Diagnostic Code 5261, a 10 percent rating is assigned 
for leg extension limited to 10 degrees.  On VA examinations 
conducted in April 1999 and June 2002, the right knee 
demonstrated 0 degrees extension, and there are no other 
findings of record which would suggest a less than full 
extension of the right knee.  Therefore, using Diagnostic 
Code 5260 to rate the limitation of motion due to arthritis 
would not result in a higher rating.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5257, do not provide a basis to assign a rating greater than 
10 percent for right knee status postoperative meniscectomy 
and arthrotomy.  The Board also finds that Diagnostic Codes 
other than 5010 do not provide a basis to assign an 
evaluation greater than the 20 percent rating assigned by 
this decision for arthritis.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The veteran has argued that his right knee disability has 
interfered with his employment.  Essentially the veteran 
asserts that the left knee disability is productive of pain 
and limited motion.  Clearly, the 10 percent rating assigned 
for laxity and the 20 percent assigned for arthritis, 
contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  
However, there is not indication that the veteran's right 
knee disability results in any greater degree of interference 
with employment.  On VA examination of April 1999, the 
veteran reported an extensive and consistent work history 
dating back to the 1960s and indicated that his retirement 
was not for medical reasons.  Hence, the Board finds that 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's right knee 
disability.  These records do not indicate or contain 
references to frequent hospitalization for treatment of his 
right knee disability.  Moreover, the right knee disability 
is not otherwise shown to render impractical the application 
of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for laxity and favors an increased rating 
for arthritis, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 10 percent for right 
knee status postoperative meniscectomy and arthrotomy has not 
been established, and the appeal is denied.  

Entitlement to a 20 percent rating for right knee arthritis 
has been established, and the appeal is granted.  



	                     
______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



